

EXHIBIT 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and
between Extraction Oil & Gas, Inc., a Delaware corporation (the “Company”), and
Matthew R. Owens (“Executive”) effective February 24, 2020 (the “Effective
Date”), and hereby amends and replaces in its entirety any other employment
agreement heretofore entered into between Executive and the Company or any of
its affiliates, including Executive’s current employment agreement with the
Company originally entered into October 11, 2016.
W I T N E S S E T H:


WHEREAS, the Company currently employs Executive as its President;


WHEREAS, Executive has served as the Company’s Interim Chief Executive Officer
since April 4, 2019;


WHEREAS, the Company desires to now designate the Executive as the Company’s
permanent Chief Executive Officer;


WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth and Executive
desires to continue to be employed by the Company on such terms and conditions
and for such consideration.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:


ARTICLE I
DEFINITIONS


In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:


1.1 “Average Annual Bonus” shall mean the average Annual Bonus paid (or payable)
for the two calendar years preceding the Date of Termination.


1.2 “Board” shall mean the Board of Directors of the Company.


1.3 “Cause” shall mean a determination by the Board (or its delegate) that
Executive (a) has engaged in gross negligence or willful misconduct in the
performance of Executive’s duties with respect to the Company or any of its
affiliates, (b) has materially breached any provision of this Agreement, (c) has
committed an act of theft, fraud, embezzlement, misappropriation or willful
breach of a fiduciary duty to the Company or any of its affiliates, or (d) has
been convicted of, pleaded no contest to or received adjudicated probation or
deferred adjudication in connection with a crime involving fraud, dishonesty or
moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction). In order to terminate Executive’s employment for Cause, the Board
(or its delegate) must provide Executive with a written notice providing in
reasonable detail the specific circumstances alleged to constitute Cause and
Executive must not have cured or remedied the alleged Cause event (if
susceptible to cure) in the Board’s (or its delegate) good faith judgment within
thirty (30) days after his receipt of such notice.





--------------------------------------------------------------------------------



EXHIBIT 10.4
1.4 “Change in Control” shall mean:


(a) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (i) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or (ii)
the persons who were members of the Board immediately prior to such transaction
or event shall not constitute at least a majority of the board of directors of
the resulting entity immediately after such transaction or event;


(b) the dissolution or liquidation of the Company;


(c) when any person or entity, including a “group” as contemplated by section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or


(d) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.


For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term “Company” shall refer to
the resulting entity and the term “Board” shall refer to the board of directors
(or comparable governing body) of the resulting entity.


1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.6 “Date of Termination” shall mean the date Executive’s employment with the
Company is considered to have terminated pursuant to Section 3.5.


1.7 “Good Reason” shall mean the occurrence of any of the following events:


(a) a material diminution in Executive’s Base Salary; or


(b) a material diminution in Executive’s authority, duties, or responsibilities;
or


(c) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 50 miles from the location of
Executive’s principal place of employment as of the Effective Date; or


(d) a material breach by the Company of this Agreement.
Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in



--------------------------------------------------------------------------------



EXHIBIT 10.4
Section 1.7(a), (b) or (c) giving rise to Executive’s termination of employment
must have arisen without Executive’s consent; (ii) Executive must provide
written notice to the Company of such condition in accordance with Section 11.1
within 45 days of the later of the initial existence of the condition or when
Executive first learns of the existence of the condition (provided that such
notice, if provided within 45 days of when Executive first learns of the
existence of the condition, must in all circumstances be provided no later than
90 days following the initial existence of the condition); (iii) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (iv) the date of Executive’s termination of
employment must occur within 90 days after the initial existence of the
condition specified in such notice or when Executive first learns of the
existence of the condition (provided, however, that such termination may in no
circumstance occur later than two years following the initial existence of the
condition).


1.8 “Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.


1.9 “Section 409A” shall mean section 409A of the Code and the Treasury
Regulations and other interpretative guidance issued thereunder.


1.10 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the date of
termination of Executive’s employment with the Company.


ARTICLE II
EMPLOYMENT AND DUTIES


2.1 Employment; Effective Date. The Company agrees to continue to employ
Executive, and Executive agrees to continue to be employed by the Company,
pursuant to the terms of this Agreement beginning as of the Effective Date and
continuing for the period of time set forth in Article III of this Agreement,
subject to the terms and conditions of this Agreement.


2.2 Positions. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Executive Officer of the Company or in such
other position or positions as the parties may mutually agree, and Executive
shall report to the Board.


2.3 Duties and Services. Executive agrees to serve in the position referred to
in Section 2.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position, as well as (a)
such additional reasonably specific duties and services that Executive from time
to time may be reasonably directed to perform by the Company that are reasonably
consistent with such position, and (b) such additional duties and services
appropriate to such position(s) which the parties mutually agree upon from time
to time.


2.4 Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments and (b) engage in charitable and civic activities, including service
as a member of the Board of Directors of the Colorado Oil & Gas Association and
in an advisory capacity to the Denver Metro Chamber of Commerce; provided,
however, that such activities shall be permitted so long as such activities do
not materially conflict with the business and affairs of the Company or its
affiliates or materially interfere with Executive’s performance of Executive’s
duties hereunder.





--------------------------------------------------------------------------------



EXHIBIT 10.4
2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and its affiliates and to do no act that would materially injure
the business, interests, or reputation of the Company or any of its affiliates.
In keeping with these duties, Executive shall make full disclosure to the
Company of all business opportunities pertaining to the Company’s business and
shall not appropriate for Executive’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship.


ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT


3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to continue to employ Executive for the period beginning on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Expiration Date”); provided, however, that beginning on the Initial
Expiration Date, and on each anniversary of the Initial Expiration Date
thereafter, if Executive’s employment under this Agreement has not been
terminated pursuant to Section 3.2 or 3.3, then said term of employment shall
automatically be extended for successive one-year periods unless on or before
the date that is 90 days prior to the first day of any such extension period
either party shall give written notice to the other that no such automatic
extension shall occur, in which case the term of employment shall terminate as
of the end of the current term.


3.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination:


(a) upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company; or


(b) Executive’s death; or


(c) for Cause; or


(d) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.


3.3 Executive’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Executive shall have the right to terminate Executive’s employment under
this Agreement for Good Reason or for any other reason whatsoever or for no
reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination. In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the Company
may require a Date of Termination earlier than that specified in the Notice of
Termination (and, if such earlier Date of Termination is so required, it shall
not change the basis for Executive’s termination nor be construed or interpreted
as a termination of employment pursuant to Section 3.1 or Section 3.2).


3.4 Deemed Resignations. Unless otherwise agreed to in writing by the Company or
the Company and Executive prior to the termination of Executive’s employment,
any termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the



--------------------------------------------------------------------------------



EXHIBIT 10.4
Company and each affiliate of the Company and (b) an automatic resignation of
Executive from the Board (if applicable), from the board of directors of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.


3.5 Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A.


ARTICLE IV
COMPENSATION AND BENEFITS


4.1 Base Salary. During the term of this Agreement, Executive shall receive a
minimum, annualized base salary of $500,000 (the “Base Salary”). Executive’s
annualized base salary shall be reviewed periodically by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such annualized base salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof).
Executive’s Base Salary shall be paid in equal installments in accordance with
the Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.


4.2 Bonuses. Executive shall be eligible to receive an annual, calendar-year
bonus (payable in a single lump sum) based on criteria determined in the
discretion of the Board or a committee thereof (the “Annual Bonus”), it being
understood that (a) the target bonus at planned or targeted levels of
performance shall equal no less than 125% of Executive’s Base Salary and (b) the
actual amount of each Annual Bonus shall be determined in the discretion of the
Board or a committee thereof. The Company shall use commercially reasonable
efforts to pay each Annual Bonus with respect to a calendar year on or before
March 15 of the following calendar year (and in no event shall an Annual Bonus
be paid after December 31 of the following calendar year); provided, however,
that (except as otherwise provided in Section 5.3) Executive will be entitled to
receive payment of such Annual Bonus only if Executive is employed by the
Company on such date of payment.


4.3 Equity Award. Executive shall be eligible to receive an annual
performance-based equity award under the Company’s then existing incentive
equity plan based on vesting criteria determined in the discretion of the Board
or a committee thereof, with a target grant date fair value equal to at least
550% of Executive’s Base Salary. Executive’s entitlement to any equity award
remains subject to approval by the Board or a committee thereof.


4.4 Other Benefits. During Executive’s employment hereunder, Executive shall be
allowed to participate in all benefit plans and programs of the Company,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other senior executives of the Company. The Company
shall not, however, by reason of this Section 4.4, be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such benefit
plan or program, so long as such changes are similarly applicable to other
senior executives generally.


4.5 Expenses. The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in performing services hereunder, including all
expenses of travel and living expenses while away from home on business or at
the request of and in the service of the Company; provided, in each case, that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company. Any such reimbursement of expenses shall
be made by the Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the



--------------------------------------------------------------------------------



EXHIBIT 10.4
Company (but in any event not later than the close of Executive’s taxable year
following the taxable year in which the expense is incurred by Executive).


4.6 Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to sick and vacation leave in accordance with the Company’s
policies applicable to its other senior executives, which leave shall accrue and
be taken in accordance with the Company’s sick and vacation policies in effect
from time to time. Executive’s right to carry over unused vacation from one
calendar year to the next shall be determined by the Company’s vacation policy.


4.7 Offices. Subject to Articles II, III, and IV hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of any of the Company’s affiliates and as a member of any committees of
the board of directors of any such entities, and in one or more executive
positions of any of the Company’s affiliates.


4.8 D&O Insurance; Indemnification. The Company shall provide Executive with
contractual indemnification rights and directors’ and officers’ insurance
coverage equivalent to those contractual indemnification rights and directors’
and officers’ insurance coverage provided to other senior executive officers of
the Company.


ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION


5.1 For Cause; Without Good Reason; Certain Non-Renewals. If Executive’s
employment hereunder shall terminate (a) at the expiration of the term provided
in Section 3.1 (other than as provided under Section 5.3 below), (b) pursuant to
Section 3.2(c), or (c) pursuant to Executive’s resignation for other than Good
Reason, then all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that
Executive shall be entitled to (i) payment of all accrued and unpaid Base Salary
to the Date of Termination, (ii) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.5, and (iii) benefits to which Executive is entitled under the terms
of any applicable benefit plan or program (such amounts set forth in (i), (ii),
and (iii) shall be collectively referred to herein as the “Accrued Rights”).


5.2 Death; Disability. If Executive’s employment hereunder shall terminate on
account of his death or disability pursuant to Section 3.2(a) or (b), then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive (or
Executive’s legal representative, estate, and/or beneficiaries, as the case may
be) shall be entitled to receive:
(a) the Accrued Rights;


(b) a cash payment in an amount equal to one times the sum of (i) Executive’s
Base Salary as of the Date of Termination and (ii) the Average Annual Bonus,
which amount shall be paid in a lump sum cash payment on the date that is 60
days after the Date of Termination; and


(c) accelerated vesting of any outstanding equity-related awards held by
Executive with respect to time-based vesting provisions (with any
performance-based vesting being determined based on actual performance through
the end of the performance period).


5.3 Without Cause; for Good Reason; Certain Non-Renewals. If Executive’s
employment hereunder shall terminate at the expiration of the term provided in
Section 3.1 due to a non-extension of the Agreement by the Company, pursuant to
Executive’s resignation for Good Reason, or by action of the



--------------------------------------------------------------------------------



EXHIBIT 10.4
Company pursuant to Section 3.2 for any reason other than those encompassed by
Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all benefits to
Executive hereunder shall terminate contemporaneously with such termination of
employment, except that Executive shall be entitled to receive the Accrued
Rights and, subject to Executive’s delivery, within 50 days after the Date of
Termination, and non-revocation of an executed release in a form reasonably
satisfactory to the Company (which shall release and discharge the Company and
its affiliates, subsidiaries and benefit plans, and their respective
stockholders, officers, directors, members, partners, employees, agents
representatives and other affiliated persons from any and all claims or causes
of action of any kind or character, including but not limited to all claims or
causes of action arising out of Executive’s employment with the Company or its
affiliates or the termination of such employment) (the “Release”), Executive
shall receive the following additional compensation and benefits from the
Company, as applicable, (but no other additional compensation or benefits after
such termination):


(a) Unpaid Prior Year Annual Bonus: The Company shall pay to Executive any
earned but unpaid Annual Bonus for the calendar year ending prior to the Date of
Termination, which amount shall be payable in a lump sum on or before the date
such annual bonuses are paid to executives who have continued employment with
the Company (but in no event earlier than 60 days after the Date of Termination
or later than December 31st of the calendar year in which the Date of
Termination occurs);


(b) Prorated Current Year Annual Bonus: The Company shall pay to Executive a
bonus for the calendar year in which the Date of Termination occurs in an amount
equal to the greater of the (A) Annual Bonus for the immediately prior completed
year and (B) Executive’s target bonus opportunity for the year including the
Date of Termination, which amount shall be prorated through and including the
Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump sum in the next calendar year on or before the date such
annual bonuses are paid to executives who have continued employment with the
Company (but in no event earlier than 60 days after the Date of Termination nor
later than the March 15 of such next calendar year);


(c) Severance Payment: The Company shall pay to Executive a severance amount
equal to two times the sum of (i) Executive’s Base Salary as of the Date of
Termination and (ii) the Average Annual Bonus, which amount shall be paid in a
lump sum payment on the date that is 60 days after the Date of Termination
occurs; provided, however, that in the event that Executive’s Date of
Termination under this Section 5.3(c) occurs within twelve (12) months following
a Change in Control, such severance amount shall equal three times the sum of
clauses (i) and (ii) of this Section 5.3(c);


(d) Post-Employment Health Coverage: During the portion, if any, of the 18-month
period following the Date of Termination that Executive elects to continue
coverage for Executive and Executive’s spouse and eligible dependents, if any,
under the Company’s or the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (COBRA), and/or sections
601 through 608 of the Employee Retirement Income Security Act of 1974, as
amended, the Company shall promptly reimburse Executive on a monthly basis for
the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that similarly situated active
senior executive employees of the Company pay for the same or similar coverage
under such group health plans; provided, however, that in the event that
Executive becomes eligible for group health coverage from a subsequent employer,
the reimbursements provided by the Company under this Section 5.3(d) shall
immediately cease; and


(e) Equity Awards: Notwithstanding anything to the contrary included in any
award agreement, 100% of outstanding equity-related awards held by Executive
shall immediately vest with respect to time-based vesting provisions (and,
unless more favorable vesting is provided in any award agreement, any
performance-based awards will vest based on actual performance through the end
of any



--------------------------------------------------------------------------------



EXHIBIT 10.4
completed performance period and will vest based on actual level of achievement
of all relevant performance goals against target through the end of any
incomplete performance period); provided, however, that in the event that
Executive’s Date of Termination under this Section 5.3(e) occurs in connection
with a Change in Control, any outstanding performance-based awards will vest
based on (1) actual performance through the end of any completed performance
period and (2) the greater of (A) an assumed achievement of all relevant
performance goals at the “target” level or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end before the Change in Control for any incomplete performance period.


ARTICLE VI
PROTECTION OF INFORMATION


6.1 Disclosure to and Property of the Company. For purposes of this Article VI,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company or its
affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Executive agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment with the Company, for any reason, Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Company.


6.2 Disclosure to Executive. The Company has and will disclose to Executive and
place Executive in a position to have access to or develop Confidential
Information and Work Product of the Company (or its affiliates); and has and
will entrust Executive with business opportunities of the Company (or its
affiliates); and has and will place Executive in a position to develop business
good will on behalf of the Company (or its affiliates).


6.3 No Unauthorized Use or Disclosure.


(a) Executive agrees to preserve and protect the confidentiality of all
Confidential Information and Work Product of the Company and its affiliates.
Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of,
and Executive shall not remove from the Company premises, Confidential
Information or Work Product



--------------------------------------------------------------------------------



EXHIBIT 10.4
of the Company or its affiliates, or make any use thereof, except, in each case,
in the carrying out of Executive’s responsibilities hereunder. Executive shall
use all reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by Executive hereunder to preserve
and protect the confidentiality of such Confidential Information.


(b) Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Executive shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.


(c) At the request of the Company at any time, Executive agrees to deliver to
the Company all Confidential Information that Executive may possess or control.
Executive agrees that all Confidential Information of the Company (whether now
or hereafter existing) conceived, discovered or made by Executive during the
period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and upon request by the Company for specified
Confidential Information, Executive will promptly disclose such Confidential
Information to the Company and perform all actions reasonably requested by the
Company to establish and confirm such exclusive ownership. Affiliates of the
Company shall be third party beneficiaries of Executive’s obligations under this
Article VI. As a result of Executive’s employment by the Company, Executive may
also from time to time have access to, or knowledge of, Confidential Information
or Work Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product.


(d) Nothing in this Agreement (including Article VII below) will prevent
Executive from: (i) reporting possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law. For the avoidance of
doubt, nothing herein shall prevent Executive from making a disclosure of a
trade secret that: (A) is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (X) files
any document containing the trade secret under seal; and (Y) does not disclose
the trade secret, except pursuant to court order.


6.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby



--------------------------------------------------------------------------------



EXHIBIT 10.4
agrees to assign, and by these presents does assign, to the Company all of
Executive’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.


6.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. For the
period of two (2) years after Executive’s employment termination with the
Company pursuant to Section 5.3 above, at the request from time to time and
expense of the Company or its affiliates, Executive shall assist the Company or
its nominee(s) in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries.
Executive shall assist after Executive’s employment termination with the Company
other than pursuant to Section 5.3 above pursuant to mutually agreeable terms
between Executive and the Company.


6.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VI by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article VI by terminating payments or benefits then owing to Executive under
Section 5.3 and to specific performance and injunctive relief as remedies for
such breach or any threatened breach; provided, that, to the extent the Company
receives monetary damages from Executive, such amounts shall not exceed the
total value Executive received under Section 5.3. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VI but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VI, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive and Executive’s spouse, if applicable, all payments and benefits that
had been suspended pending such determination.


ARTICLE VII
STATEMENTS CONCERNING THE COMPANY


7.1 Statements Concerning the Company. Subject to Section 6.3(d) above,
Executive shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its affiliates or any of the Company’s or such affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose Confidential Information of the
Company, any of its affiliates or any of the Company’s or any such affiliates’
business affairs, directors, officers, employees, consultants, agents or
representatives, or (c) place the Company, any of its affiliates, or any of the
Company’s or any such affiliates’ directors, officers, employees, consultants,
agents or representatives in a false light before the public. The Company agrees
that the members of the Board and the Company’s named executive officers, while
serving in such capacity for the Company, shall not make negative comments about
Executive or otherwise disparage Executive in any manner that is likely to be
harmful to Executive’s business reputation. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.





--------------------------------------------------------------------------------



EXHIBIT 10.4
7.2 Enforcement Rights. A violation or threatened violation of this Article VII
may be enjoined by the courts. The rights afforded the Company and its
affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.


ARTICLE VIII
NON-COMPETITION AGREEMENT


8.1 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:


“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.


“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.


“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.


“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two years following the termination of
Executive’s employment with the Company.


“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Executive has or had responsibilities, during the period of Executive’s
employment.


8.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article VI of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Executive by the Company or its affiliates or created or developed
by Executive for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Executive
and/or the business opportunities disclosed or entrusted to Executive by the
Company or its affiliates and as an additional incentive for the Company to
enter into this Agreement.


(a) Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will



--------------------------------------------------------------------------------



EXHIBIT 10.4
not, and Executive will cause Executive’s affiliates not to, directly or
indirectly, own, manage, operate, join, become an employee of, partner in, owner
or member of (or an independent contractor to), control or participate in, be
connected with or loan money to, sell or lease equipment or property to, or
otherwise be affiliated with any business, individual, partnership, firm,
corporation or other entity which engages in a Competing Business in the
Restricted Area.


(b) Notwithstanding the restrictions contained in Section 8.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.


(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company.


(d) The restrictions contained in Section 8.2 shall not apply to any product or
service that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination.


(e) Before accepting employment with any other person or entity while employed
by the Company during the Prohibited Period, Executive will inform such person
or entity of the restrictions contained in this Article VIII.


8.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 8.2 are reasonable and do not impose any greater restraint than
is necessary to protect the legitimate business interests of the Company.
Executive and the Company also acknowledge that money damages would not be
sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article VIII by terminating payments or benefits then owing to Executive under
Section 5.3 and to specific performance and injunctive relief as remedies for
such breach or any threatened breach; provided, that, to the extent the Company
receives monetary damages from Executive, such amounts shall not exceed the
total value Executive received under Section 5.3. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.


8.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article VIII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Executive’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the fact that the Business is conducted throughout the Restricted
Area and (d) the amount of Confidential Information that Executive is receiving
in connection with the



--------------------------------------------------------------------------------



EXHIBIT 10.4
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Article VIII be enforced to the fullest
extent permitted under applicable Legal Requirements, whether now or hereafter
in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article VIII invalid
or unenforceable.


8.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VIII would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficient
consideration from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect the payments made to Executive under this
Agreement.





--------------------------------------------------------------------------------



EXHIBIT 10.4
ARTICLE IX
DISPUTE RESOLUTION


9.1 Arbitration. Except as otherwise provided in this Article IX, any and all
claims or disputes between Executive and the Company or its parents,
subsidiaries and affiliates (including, without limitation, the validity, scope,
and enforceability of this Article IX and claims arising under any federal,
state or local law prohibiting discrimination in employment or governing the
employment relationship in any way) shall be submitted for final and binding
arbitration by a single arbitrator in Denver, Colorado, in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The arbitrator shall have the power to gather such
materials, information, testimony, and evidence as he or she deems relevant to
the dispute before him or her, and each party will provide such materials,
information, testimony, and evidence requested by the arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
privilege. The arbitrator shall apply the substantive law of the State of
Colorado (excluding Colorado choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted. The results of the arbitration and the decision of the
arbitrator will be final and binding on the parties and each party agrees and
acknowledges that these results shall be enforceable in a court of law of
competent jurisdiction; provided that the parties agree that the arbitrator and
any court enforcing the award of the arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. No
demand for arbitration may be made after the date when the institution of legal
or equitable proceedings based on such claim or dispute would be barred by the
applicable statute of limitations. In the event either party must resort to the
judicial process to enforce the provisions of this Agreement, the award of an
arbitrator, or equitable relief granted by an arbitrator, the party seeking
enforcement shall be entitled to recover from the other party all costs of
litigation including, but not limited to, reasonable attorney’s fees and court
costs. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrator, shall be kept
confidential by all parties. Executive and the Company explicitly recognize that
no provision of this Article IX shall prevent either party from seeking to
resolve any dispute relating to Article VI or Article VIII of this Agreement in
a court of law. Executive and the Company further acknowledge and agree that a
court of competent jurisdiction shall have the power to maintain the status quo
pending the arbitration of any dispute under this Article IX, and this Article
IX shall not require the arbitration of an application for emergency or
temporary injunctive relief by either party pending arbitration; provided,
however, that the remainder of any such dispute beyond the application for
emergency or temporary injunctive relief shall be subject to arbitration under
this Article IX.


9.2 Waiver of Jury Trial. EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EXECUTIVE.


ARTICLE X
CERTAIN EXCISE TAXES


Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Company and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by section 4999 of the Code, or (b) paid in
full,



--------------------------------------------------------------------------------



EXHIBIT 10.4
whichever produces the better net after-tax position to Executive (taking into
account any applicable excise tax under section 4999 of the Code and any other
applicable taxes, including any federal, state, municipal, and local income or
employment taxes, and taking into account the phase out of itemized deductions
and personal exemptions). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder for which the 280G value is not reduced pursuant to Q/A 24(c)
of the 280G Treasury Regulations in a similar order (but excluding from such
reduction the continuation coverage provided by Section 5.3(d)), and then,
reducing any other benefit to be provided in-kind hereunder in a similar order,
in all instances in accordance with Section 409A. The determination as to
whether any such reduction in the amount of the payments and benefits provided
hereunder is necessary shall be made by the Company in good faith; provided,
however, that (a) no portion of Executive’s payments or benefits the receipt or
enjoyment of which Executive shall have waived at such time and in such manner
as not to constitute a “payment” within the meaning of section 280G(b) of the
Code will be taken into account; (b) no portion of Executive’s payments or
benefits will be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) for the Company does not constitute a parachute payment (including by
reason of section 280G(b)(4)(A) of the Code); (c) in calculating the applicable
excise tax under section 4999 of the Code, no portion of Executive’s payments or
benefits will be taken into account which, in the opinion of Tax Counsel,
constitutes reasonable compensation for services actually rendered, within the
meaning of section 280G(b)(4)(B) of the Code, in excess of the base amount that
is allocable to such reasonable compensation; and (d) the value of any non-cash
benefit or any deferred payment or benefit will be determined by Tax Counsel or
the Company’s independent auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. At the time that payments are made under this
Agreement, the Company will provide Executive with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company received from
Tax Counsel, the Company’s independent auditor, or other advisors or consultants
(and any such opinions or advice which are in writing will be attached to the
statement). If a reduced payment or benefit is made or provided, and through
error or otherwise, that payment or benefit, when aggregated with other payments
and benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company or the applicable affiliate upon notification that an overpayment
has been made. The fact that Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Article X will not limit
or otherwise affect any other rights of Executive under this Agreement or
otherwise. All determinations required by this Article X will be made at the
expense of the Company. However, nothing in this Article X shall require the
Company or any affiliate to be responsible for, or have any liability or
obligation with respect to, Executive’s excise tax liabilities under section
4999 of the Code.


ARTICLE XI
MISCELLANEOUS


11.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:





--------------------------------------------------------------------------------



EXHIBIT 10.4

If to Executive, addressed to:Matthew R. OwensExtraction Oil & Gas, Inc.370 17th
Street, Suite 5300Denver, CO 80202, or the last known residential address
reflected in the Company’s recordsIf to the Company, addressed to:Extraction Oil
& Gas, Inc.370 17th Street, Suite 5300Denver, CO 80202Attention: General Counsel



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


11.2 Applicable Law; Submission to Jurisdiction.


(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.


(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.


11.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


11.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


11.6 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.


11.7 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.


11.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.


11.9 Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.


11.10 Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. In addition, the Company may assign this Agreement and Executive’s
employment to any other affiliate of the Company at any time



--------------------------------------------------------------------------------



EXHIBIT 10.4
without the consent of Executive, and any assign of the Company shall be deemed
to be the Company for purposes of this Agreement. Except as provided in the
foregoing sentences of this Section 11.10, this Agreement and the rights and
obligations of the parties hereunder are personal, and neither this Agreement
nor any right, benefit, or obligation of either party hereto shall be subject to
voluntary or involuntary assignment, alienation, or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party. In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate. Each affiliate of the
Company shall be a third party beneficiary of, and may directly enforce,
Executive’s obligations under Article VI, Article VII and Article VIII.


11.11 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
V, VI, VII, VIII and IX shall survive any termination of the employment
relationship and/or of this Agreement.


11.12 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.


11.13 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.


11.14 Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote or decide upon any such matter.


11.15 Executive’s Representations and Warranties. Executive represents and
warrants to the Company that (a) Executive does not have any agreements with any
prior employers or other third parties that will prohibit Executive from working
for the Company or fulfilling Executive’s duties and obligations to the Company
pursuant to this Agreement and (b) Executive has complied with all duties
imposed on Executive with respect to Executive’s former employer, e.g.,
Executive does not possess any tangible property belonging to Executive’s former
employer.


11.16 Section 409A. The parties hereby agree that the payments and benefits
provided under this Agreement are intended to not be subject to the additional
tax provided by Section 409A, and this Agreement shall be interpreted,
construed, and administered consistent with such intent. Each payment made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (as such term is defined in Section 409A and
as determined by the Company in accordance with any method permitted under
Section 409A) and any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Executive’s receipt of such
payment or benefit is not delayed until the Section 409A Payment Date, then such
payment or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise) (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of any
such



--------------------------------------------------------------------------------



EXHIBIT 10.4
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.


11.17 Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, or any
regulations promulgated thereunder, or any policy adopted by the Company
pursuant to any such law (whether in existence as of the Effective Date or later
adopted).


[Signatures begin on next page.]







--------------------------------------------------------------------------------



EXHIBIT 10.4
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXTRACTION OIL & GAS, INC.By:/s/ Eric J. ChristName:Eric J. ChristTitle:Vice
President, General Counsel & Corporate SecretaryMATTHEW R. OWENS/s/ Matthew R.
Owens



































































SIGNATURE PAGE TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
MATTHEW R. OWENS

